DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 07/27/2022, wherein claims 1-10 and 13 are canceled, and claims 21-24 are added, claims 11, 12, 14-20 are amended. Therefore, claims 11, 12, 14-24 are now pending. 
Response to Arguments
Applicant’s arguments filed on 07/27/2022, with respect to the 112(b) rejections of claims 11, 12, 14-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations.
Applicant’s arguments, filed on 07/27/2022, with respect to the prior art rejections of claims 11, 12, 14-24 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Applicant's arguments filed on 07/27/2022 with respect to the 101 rejection have been fully considered but they are not persuasive. The applicant argues that base claim 11 and many of the claims dependent thereon, for example claim 14, are amended to recite many of the unique components of the vehicle and the claimed method. The examiner respectfully disagrees with this argument. Defining the relative position, and the surface texture do not integrate the judicial exception into a practical application, nor are sufficient to amount to significantly more than the judicial exception, because receiving short-term position signals for the vehicle because the receipt of data (including short-term position change) is still considered a form of extra-solution activity in the form of data gathering which does not impose any meaningful limits on practicing the abstract idea and is considered as well-known, routine, conventional steps in the art in the form of data gathering which cannot provide an inventive concept. Furthermore, the determination of the texture of the surface traveled on, is still considered an abstract idea since it encompasses to human mind to differentiate between a regular road/lane and a sidewalk on the shoulder of the road. Therefore, the 101 rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11 and 24 recite “short-term position change for the vehicle based on the vehicle sensor readings, the short-term position change being computed relative to prior positions”. However, nothing in the specification recite that the relative position is a short-term position change computed relative to prior positions. The specification rather refers to the relative position without any definitions or explicit elaborations on what the positions are relative to. Accordingly, the examiner interprets the relative time to be the time detected by sensors. 
Claims 12, 14-23 depend from these claims, include all of their limitations, and do not cure their deficiencies. Thus, these claims are rejected under the same rationale. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 12, 14-24 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 24 recite “short-term position change”. The term “short-term” is a relative term which renders the claim indefinite. The term “short-term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard range or threshold the position change is considered short-term; for example, is the position change short-term with respect minutes, seconds, or hours- time threshold (5 minutes, 30 seconds, or two hours for example); thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12, 14-23 depend from claim 11, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 22 recites “determining a current transition surface texture”. However, claim 17 from which this claim depends also recites “determining a current transition surface texture”. Therefore, it is unclear if this limitation in claim 22 is referring to the current transition surface texture recited in claim 17 or to a different transition surface texture. Thus, the metes and bounds of the claim are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 14-23 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “computing an absolute position for the vehicle, computing a position for the vehicle, computing a determined vehicle position using the absolute position and the relative position computed for the vehicle; and determining a current surface currently being traveled on by the vehicle”.
The limitations of computing and determining the absolute, relative, determined position and surface the vehicle travels on, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the language of, “computing the positions and determining the surface currently being traveled on” in the context of this claim encompasses the user to perform an evaluation of sensor data to estimate/calculate a relative and an absolute position of the vehicle, estimate the vehicle position based on the relative and absolute positions, and determine the type of surface being travelled on based on the estimated position. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements– “receiving short-term position signals for the vehicle” and “receiving sensor readings associated with the vehicle from a plurality of sensors on-board the vehicle”. The sensors in these steps are recited at a high-level of generality (i.e., cameras, radars, GPS, etc…), such that the receipt of data is considered a form of extra-solution activity, i.e. data gathering which does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving position signals and sensor readings from on-board sensors, is considered as well-known, routine, conventional steps in the art in the form of data gathering which cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Dependent claims 12, and 14-23when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 21 are rejected under 35 U.S.C. 103 as being as being unpatentable over Ibrahim (US20110098922A1) in view of KIM (US 20140307922 A1).
Regarding claim 11, Ibrahim discloses a location and governance method for a light electric vehicle, the location and governance method comprising: 
receiving position signals for the vehicle using a position receiver; and computing an absolute position for the vehicle based on the position signals (Fig. 1: Satellite Signal 36, GPS Device 24; Fig. 13, GPS Position; [0030]: “related to the vehicle GPS position. In most vehicles, the GPS or receiver 24 then applies the vehicle's known position to the map database to display the location of the vehicle”)
receiving vehicle sensor readings using a plurality of sensors on-board the vehicle (Fig.1: Yaw Rate 38; Speed sensor 40; Fig. 13, Vehicle Speed 29, Yaw rate 27); ; 
computing a short-term position change for the vehicle based on the vehicle sensor readings, the short-term position change being computed relative to prior positions of the vehicle (Fig. 1; INS 22; [0029]: “The inertial navigation system 22 is also provided with, a GPS receiver 24, a map database 26, and yaw rate module 27 and vehicle speed sensors 29”; Note: Inertial Navigation Systems uses the data from motion sensors (such as accelerometers) and rotation sensors (such as gyroscopes) to continuously calculate by dead reckoning the position, the orientation, and the velocity (direction and speed of movement) of a moving object, so the INS is considered to produce a “short-term position estimate” –Broadest reasonable interpretation and by inherency, see 112(a) rejection above); and 
computing a determined vehicle position using the absolute position and the short-term position change computed for the vehicle (Fig. 1, GPS/INS INTEGRATION 12, Vehicle Positioning 14; [0030]: “In the GPS/INS integration module 12, the GPS position is augmented using, for example, a Kalman filter, with the yaw rate 38 and the vehicle speed 40 obtained through the inertial navigation system 22. The information from the GPS/INS integration module 12 is provided to the vehicle positioning module 14, where the vehicle position is calculated in a global coordinate system”); and 
However, although Ibrahim teaches determining a current surface currently being traveled on by the vehicle based on the determined vehicle position ([0035]; [0036]: “the system 10 may use the look-ahead module 18 to predict the vehicle's most probable path and other alternative paths by using the vehicle's travel direction, the map database and other vehicle sensors to identify one way, two way and divided roads, as well as highways and vehicle lane data”; [0045]: “whether the vehicle 100 is on a highway 150 or on a service drive 152 using aided signals such as the posted/ advisory speed, the vehicle speed, and road boundary types. This aids in locating the vehicle on the appropriate road, and therefore to extract the correct candidate set. If a posted/ advisor speed VP/ AD exits for the candidate road exists in the map database 26, the cost function shown in FIG. 10 is employed and assigned a precedence level 2. This cost function can be employed in any situation to help locate the vehicle on the correct road”- See Fig. 9; BRI of surface currently being traveled on is interpreted to be a highway, service drive, etc….), it does not explicitly state determining a current surface texture of a ground surface currently being traveled on by the vehicle based on the determined vehicle position.
On the other hand, KIM teaches determining a current surface texture of a ground surface currently being traveled on by the vehicle based on the determined vehicle position ([0036]: “the vehicle is determined as driving in the wrong lane or as trespassing on a sidewalk, the situation determination may be output to warn a user”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ibrahim reference and include features from the KIM reference, to determine the texture of the road surface. Doing so would improve confidence in the detected path or surface where the vehicle is traveling.
Regarding claim 12, Ibrahim discloses generating a governance command for the vehicle based on the current surface currently being traveled on by the vehicle ([0032]: “curve speed warning, adaptive front lighting, adaptive cruise control, lane departure warning and more”; Fig. 13, CSW Algorithms). However, Ibrahim does not explicitly state generating a governance command for the vehicle based on the current surface texture currently being traveled on by the vehicle ([0036]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ibrahim reference and include features from the KIM reference, to determine the texture of the road surface. Doing so would improve confidence in the detected path or surface where the vehicle is traveling.
Regarding claim 21, Ibrahim does not explicitly state determining the current surface texture for the ground surface currently being traveled on by the vehicle comprises: determining whether the vehicle is currently traveling on a sidewalk.
On the other hand, KIM teaches determining the current surface texture for the ground surface currently being traveled on by the vehicle comprises: determining whether the vehicle is currently traveling on a sidewalk ([0036]: “the vehicle is determined as driving in the wrong lane or as trespassing on a sidewalk, the situation determination may be output to warn a user”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ibrahim reference and include features from the KIM reference, to determine the texture of the road surface. Doing so would improve confidence in the detected path or surface where the vehicle is traveling.
Claim 14 is rejected under 35 U.S.C. 103 as being as being unpatentable over Ibrahim and KIM in further view of Zhang (US20100098290A1).
Regarding claim 14, Ibrahim discloses receiving the vehicle sensor readings using plurality of sensors on-board the vehicle comprises: 
receiving inertial measurement unit (IMU) readings from an IMU on-board the vehicle, and determining inertial movement measurements for the vehicle based on the IMU readings (Fig. 1: INS 22; [0029]);
based on the velocity readings (Fig. 1, Velocity Sensor 40; [0029]; [0030]); 
receiving velocity readings from a velocity sensor on-board the vehicle and determining a velocity of the vehicle wherein computing the short-term position change for the vehicle comprises using the IMU readings, and the velocity readings (Fig. 1 and Fig. 13; Vehicle speed data goes into INS 22 which is interpreted to provide “relative position” which, in combination with GPS signals lead to the final position estimation of the vehicle through vehicle positioning 14).
However, Ibrahim does not explicitly state receiving visual information from a camera on-board the vehicle, and determining movement and position of the vehicle based on the visual information.
On the other hand, Zhang teaches receiving visual information from a camera, and determining movement and position of the vehicle based on the visual information ([0006]; [0007]; [0009]; Figures 2, 3, 8 and 9).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ibrahim reference and include features from the Zhang reference to receiving visual information from a camera, and determining relative movement and position of the vehicle based on the visual information. Doing so would enable a more precise estimation of the relative position and movement of the vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669